 

Exhibit 10.1

 

TRAVELPORT WORLDWIDE LIMITED

 



 



 

AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN

  

 



 

Article I
PURPOSE

 

The purpose of this Travelport Worldwide Limited Amended and Restated 2014
Omnibus Incentive Plan is to enhance the profitability and value of the Company
for the benefit of its shareholders by enabling the Company to offer Eligible
Individuals cash and share-based incentives in order to attract, retain and
reward such individuals and strengthen the mutuality of interests between such
individuals and the Company’s shareholders.  The Plan is effective as of the
date set forth in Article XV.

 

Article II
DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1           “Affiliate” means each of the following: (a) any Subsidiary;
(b) any Parent; (c) any corporation, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Company or one of its
Affiliates; (d) any trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company; and (e) any other entity in which
the Company or any of its Affiliates has a material equity interest and which is
designated as an “Affiliate” by resolution of the Committee; provided that,
unless otherwise determined by the Committee, the Common Stock subject to any
Award constitutes “service recipient stock” for purposes of Section 409A of the
Code or otherwise does not subject the Award to Section 409A of the Code.

 

2.2           “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock Award, Performance Award, Other Stock-Based
Award or Other Cash-Based Award.  All Awards shall be granted by, confirmed by,
and subject to the terms of, a written agreement executed by the Company and the
Participant.  For the avoidance of doubt, “Award” shall also include awards that
were previously granted under the Travelport Worldwide Limited 2014 Omnibus
Incentive Plan prior to the Effective Date of this Plan.

 

2.3           “Award Agreement” means the written or electronic agreement
setting forth the terms and conditions applicable to an Award.

 

2.4           “Board” means the Board of Directors of the Company.

 

 

 

 

2.5           “Cause” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant’s insubordination, dishonesty, fraud, incompetence, moral
turpitude, willful misconduct, refusal to perform the Participant’s duties or
responsibilities for any reason other than illness or incapacity, repeated or
material violation of any employment policy (including without limitation the
Travelport Code of Business Conduct & Ethics and any supplements thereto),
violation or breach of any confidentiality agreement, work product agreement or
other agreement between the Participant and the Company, or materially
unsatisfactory performance of the Participant’s duties for the Company or an
Affiliate, as determined by the Committee in its good faith discretion; or (b)
in the case where there is an employment agreement, consulting agreement, change
in control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award that defines
“cause” (or words of like import), “cause” as defined under such agreement;
provided, however, that with regard to any agreement under which the definition
of “cause” only applies on occurrence of a change in control, such definition of
“cause” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter.  With respect to a Participant’s
Termination of Directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Georgia law.

 

2.6           “Change in Control” has the meaning set forth in Section 11.2.

 

2.7           “Change in Control Price” has the meaning set forth in Section
11.1.

 

2.8           “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to any section of the Code shall also be a reference to any successor
provision and any treasury regulation promulgated thereunder.

 

2.9           “Committee” means any committee of the Board duly authorized by
the Board to administer the Plan.  If no committee is duly authorized by the
Board to administer the Plan, the term “Committee” shall be deemed to refer to
the Board for all purposes under the Plan.

 

2.10         “Common Stock” means the common shares, US$0.0025 par value per
share, of the Company.

 

2.11         “Company” means Travelport Worldwide Limited, a Bermuda exempted
company, and its successors by operation of law.

 

2.12         “Consultant” means any natural person who is an advisor or
consultant to the Company or its Affiliates.

 

2.13         “Covered Employee” means an employee as defined in Section 162(m)
of the Code and the treasury regulations promulgated thereunder.

 

 2 

 

 

2.14         “Disability” means, unless otherwise determined by the Committee in
the applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code.  A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability.  Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

2.15         “Effective Date” means the effective date of the Plan as defined in
Article XV.

 

2.16         “Eligible Employees” means each employee of the Company or an
Affiliate.

 

2.17         “Eligible Individual” means an Eligible Employee, Non-Employee
Director or Consultant who is designated by the Committee in its discretion as
eligible to receive Awards subject to the conditions set forth herein.

 

2.18         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.  Reference to a specific section of the Exchange Act or regulation
thereunder shall include such section or regulation, any valid regulation or
interpretation promulgated under such section, and any comparable provision of
any future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

2.19         “Fair Market Value” means, for purposes of the Plan, unless
otherwise provided in an Award Agreement or required by any applicable provision
of the Code or any regulations issued thereunder, as of any date and except as
provided below, the last sales price reported for the Common Stock on the
applicable date: (a) as reported on the principal national securities exchange
in the United States on which it is then traded or (b) if the Common Stock is
not traded, listed or otherwise reported or quoted, the Committee shall
determine in good faith the Fair Market Value in whatever manner it considers
appropriate taking into account the requirements of Section 409A of the
Code.  For purposes of the grant of any Award, the applicable date shall be the
date on which the Award is granted or, if not a day on which the applicable
market is open, the trading day immediately prior to the date on which the Award
is granted.  For purposes of the exercise of any Award, the applicable date
shall be the date a notice of exercise is received by the Committee or, if not a
day on which the applicable market is open, the next day that it is open.
Notwithstanding the forgoing, in the event of a simultaneous sale of shares upon
an exercise – in,  for example, a “same-day sale” or “sell to cover (taxes and,
where applicable, exercise price)” transaction – the Fair Market Value will be
deemed to be the market price obtained in the sale transaction.

 

2.20         “Family Member” means “family member” as defined in Section
A.1.(a)(5) of the general instructions of Form S-8.

 

2.21         “Lead Underwriter” has the meaning set forth in Section 14.20.

 

2.22         “Lock-Up Period” has the meaning set forth in Section 14.20.

 

2.23         “Non-Employee Director” means a director or a member of the Board
of the Company or any Affiliate who is not an active employee of the Company or
any Affiliate.

 

 3 

 

 

2.24         “Non-Tandem Stock Appreciation Right” shall mean the right to
receive an amount in cash and/or shares equal to the difference between (x) the
Fair Market Value of a share of Common Stock on the date such right is
exercised, and (y) the aggregate exercise price of such right, otherwise than on
surrender of a Stock Option.

 

2.25         “Other Cash-Based Award” means an Award granted pursuant to Section
10.3 of the Plan and payable in cash at such time or times and subject to such
terms and conditions as determined by the Committee in its sole discretion.

 

2.26         “Other Stock-Based Award” means an Award under Article X of the
Plan that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.

 

2.27         “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.

 

2.28         “Participant” means an Eligible Individual to whom an Award has
been granted pursuant to the Plan.

 

2.29         “Performance Award” means an Award granted to a Participant
pursuant to Article IX hereof contingent upon achieving certain Performance
Goals.

 

2.30         “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit A hereto.

 

2.31         “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.

 

2.32         “Plan” means this Travelport Worldwide Limited Amended and Restated
2014 Omnibus Incentive Plan, as amended from time to time.

 

2.33          “Proceeding” has the meaning set forth in Section 14.9.

 

2.34          “Reference Stock Option” has the meaning set forth in Section 7.1.

 

2.35         “Registration Date” means September 25, 2014, the date on which the
Company first sold its Common Stock in a bona fide, firm commitment underwriting
pursuant to a registration statement under the Securities Act.

 

2.36         “Reorganization” has the meaning set forth in Section 4.2(b)(ii).

 

2.37         “Restricted Stock” means an Award of shares of Common Stock under
the Plan that is subject to restrictions under Article VIII.

 

2.38         “Restriction Period” has the meaning set forth in Section 8.3(a)
with respect to Restricted Stock.

 

 4 

 

 

2.39         “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.

 

2.40         “Section 162(m) of the Code” means the exception for
performance-based compensation under 162(m) of the Code and any applicable
treasury regulations thereunder.

 

2.41         “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable treasury
regulations and other official guidance thereunder.

 

2.42         “Securities Act” means the Securities Act of 1933, as amended and
all rules and regulations promulgated thereunder.  Reference to a specific
section of the Securities Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

2.43         “Stock Appreciation Right” shall mean the right pursuant to an
Award granted under Article VII.

 

2.44         “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Individuals granted pursuant to Article VI.

 

2.45         “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

 

2.46         “Tandem Stock Appreciation Right” shall mean the right to surrender
to the Company all (or a portion) of a Stock Option in exchange for an amount in
cash and/or shares equal to the difference between (i) the Fair Market Value on
the date such Stock Option (or such portion thereof) is surrendered, of the
Common Stock covered by such Stock Option (or such portion thereof), and
(ii) the aggregate exercise price of such Stock Option (or such portion
thereof).

 

2.47         “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

 

2.48         “Termination of Consultancy” means: (a) that the Consultant is no
longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate.  In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible Employee or a Non-Employee
Director.  Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter, provided that any such change to the definition of the term
“Termination of Consultancy” does not subject the applicable Award to Section
409A of the Code.

 

 5 

 

 

2.49         “Termination of Directorship” means that the Non-Employee Director
has ceased to be a director of the Company; except that if a Non-Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
such Non-Employee Director’s directorship, such Non-Employee Director’s ceasing
to be a director of the Company shall not be treated as a Termination of
Directorship unless and until the Participant has a Termination of Employment or
Termination of Consultancy, as the case may be.

 

2.50         “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate.  In the
event that an Eligible Employee becomes a Consultant or a Non-Employee Director
upon the termination of such Eligible Employee’s employment, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee
Director.  Notwithstanding the foregoing, the Committee may otherwise define
Termination of Employment in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Employment
thereafter, provided that any such change to the definition of the term
“Termination of Employment” does not subject the applicable Award to Section
409A of the Code.

 

2.51         “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in any entity), whether for value
or no value and whether voluntary or involuntary (including by operation of
law), and (b) when used as a verb, to directly or indirectly transfer, sell,
assign, pledge, encumber, charge, hypothecate or otherwise dispose of (including
the issuance of equity in any entity) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of
law).  “Transferred” and “Transferable” shall have a correlative meaning.

 

2.52         “Transition Period” means the period beginning with the
Registration Date and ending as of the earlier of: (i) the date of the first
annual general meeting of shareholders of the Company at which directors are to
be elected that occurs after the close of the third calendar year following the
calendar year in which the Registration Date occurs; and (ii) the expiration of
the “reliance period” under Treasury Regulation Section 1.162-27(f)(2).

 

Article III
ADMINISTRATION

 

3.1           The Committee.  The Plan shall be administered and interpreted by
the Committee.  To the extent required by applicable law, rule or regulation, it
is intended that each member of the Committee shall qualify as (a) a
“non-employee director” under Rule 16b-3, (b) an “outside director” under
Section 162(m) of the Code and (c) an “independent director” under the rules of
any national securities exchange or national securities association, as
applicable.  If it is later determined that one or more members of the Committee
do not so qualify, actions taken by the Committee prior to such determination
shall be valid despite such failure to qualify.

 

 6 

 

 

3.2         Grants of Awards.  The Committee shall have full authority to grant,
pursuant to the terms of the Plan, to Eligible Individuals: (i) Stock Options,
(ii) Stock Appreciation Rights, (iii) Restricted Stock Awards, (iv) Performance
Awards; (v) Other Stock-Based Awards; and (vi) Other Cash-Based Awards.  In
particular, the Committee shall have the authority:

 

(a)          to select the Eligible Individuals to whom Awards may from time to
time be granted hereunder;

 

(b)          to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;

 

(c)          to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

 

(d)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Common Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion);

 

(e)          to determine the amount of cash to be covered by each Award granted
hereunder;

 

(f)          to determine whether, to what extent and under what circumstances
grants of Options and other Awards under the Plan are to operate on a tandem
basis and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;

 

(g)          to determine whether and under what circumstances a Stock Option
may be settled in cash, Common Stock and/or Restricted Stock under Section
6.3(d);

 

(h)          to determine whether to require a Participant, as a condition of
the granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;

 

(i)          to modify, extend or renew an Award, subject to Article XII and
Section 6.3(k), provided, however, that such action does not subject the Award
to Section 409A of the Code without the consent of the Participant; and

 

(j)          solely to the extent permitted by applicable law, to determine
whether, to what extent and under what circumstances to provide loans (which may
be on a recourse basis and shall bear interest at the rate the Committee shall
provide) to Participants in order to exercise Options under the Plan.

 

3.3         Guidelines. Subject to Article XII hereof, the Committee shall have
the authority to adopt, alter and repeal such administrative rules, guidelines
and practices governing the Plan and perform all acts, including the delegation
of its responsibilities (to the extent permitted by

 

 7 

 

 

applicable law and applicable stock exchange rules), as it shall, from time to
time, deem advisable; to construe and interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreements relating thereto);
and to otherwise supervise the administration of the Plan.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any agreement relating thereto in the manner and to the extent it
shall deem necessary to effectuate the purpose and intent of the Plan.  The
Committee may adopt special guidelines and provisions for persons who are
residing in or employed in, or subject to, the taxes of, any domestic or foreign
jurisdictions to comply with applicable tax and securities laws of such domestic
or foreign jurisdictions. Notwithstanding the foregoing, no action of the
Committee under this Section 3.3 shall impair the rights of any Participant
without the Participant’s consent.  To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3, and with
respect to Awards intended to be “performance-based,” the applicable provisions
of Section 162(m) of the Code, and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.

 

3.4         Minimum Vesting Period.  Notwithstanding anything to the contrary in
this Plan, Awards granted following the date hereof shall be subject to a
minimum vesting period of at least one (1) year; provided that the foregoing
shall not apply with respect to the Carveout Reserve.  For purposes herein, the
“Carveout Reserve” shall be equal to 5% of the Share Reserve, which amount may
be drawn from the Original Share Reserve and/or the Additional Share Reserve, as
the Committee determines in its discretion.

 

3.5         Decisions Final.  Any decision, interpretation or other action made
or taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.

 

3.6         Procedures. If the Committee is appointed, the Board shall designate
one of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the bye-laws of the Company, at such times and places as it
shall deem advisable, including, without limitation, by telephone conference or
by written consent to the extent permitted by applicable law.  A majority of the
Committee members shall constitute a quorum.  All determinations of the
Committee shall be made by a majority of its members.  Any decision or
determination reduced to writing and signed by all of the Committee members in
accordance with the bye-laws of the Company, shall be fully effective as if it
had been made by a vote at a quorate meeting duly called and held.  The
Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

 

3.7         Designation of Consultants/Liability.

 

(a)          The Committee may designate employees of the Company and
professional advisors to assist the Committee in the administration of the Plan
and (to the extent permitted by applicable law and applicable exchange rules)
may grant authority to officers to grant Awards and/or execute agreements or
other documents on behalf of the Committee.

 

 8 

 

 

(b)          The Committee may employ such legal counsel, consultants and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant or agent.  Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company.  The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan.  To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

 

3.8        Indemnification. To the maximum extent permitted by applicable law
and the bye-laws of the Company and to the extent not covered by insurance
directly insuring such person, each officer or employee of the Company or any
Affiliate and member or former member of the Committee or the Board shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Committee) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the administration of the Plan, except to the
extent arising out of such officer’s, employee’s, member’s or former member’s
own fraud or dishonesty.  Such indemnification shall be in addition to any right
of indemnification the employees, officers, directors or members or former
officers, directors or members may have under applicable law or under the
Certificate of Incorporation, memorandum of association, bye-laws or such
similar constitutional documents of the Company or any
Affiliate.  Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to such individual under the Plan.

 

Article IV
SHARE LIMITATION

 

4.1         Share Reserve.

 

(a)          The aggregate number of shares of Common Stock that may be issued
or used for reference purposes or with respect to which Awards may be granted
under the Plan shall not exceed the sum of (x) 6,000,000 shares minus the number
of shares subject to Awards the Effective Date or that were previously subject
to Awards, in each case, excluding any shares that were again made available
under the Plan prior to the Effective Date of this Plan (the “Original Share
Reserve”) plus (y) 8,900,000 shares (the “Additional Share Reserve,” and
collectively with the Original Share Reserve, the “Share Reserve”).  The Share
Reserve shall be subject to any increase or decrease pursuant to Section 4.2 and
may be either authorized and unissued Common Stock or Common Stock held in or
acquired for the treasury of the Company or both.  During the Transition Period,
Awards granted to Covered Employees that are intended to be exempt from Section
162(m) of the Code shall be granted on the basis of the Original Share Reserve,
until such Original Share Reserve is exhausted, and all other Awards shall be
granted on the basis of the Additional Share Reserve.  If any Option, Stock
Appreciation Right or Other Stock-Based Awards granted under the Plan expires,
terminates or is canceled for any reason

 

 9 

 

 

without having been exercised in full, the number of shares of Common Stock
underlying any unexercised Award shall again be available for the purpose of
Awards under the Plan.  If any shares of Restricted Stock, Performance Awards or
Other Stock-Based Awards denominated in shares of Common Stock awarded under the
Plan to a Participant are forfeited for any reason, the number of forfeited
shares of Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock shall again be available for purposes of
Awards under the Plan.  If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock which may be
issued under the Plan.  Any Award under the Plan settled in cash shall not be
counted against the foregoing maximum share limitations.  For the avoidance of
doubt, to the extent shares are again made available hereunder, such shares
shall again be available with respect to the corresponding portion of the Share
Reserve from which such shares were originally granted.  Notwithstanding
anything to the contrary contained herein, the following shares of Common Stock
shall not be again available under the Share Reserve: (i) shares of Common Stock
tendered by the Participant or withheld by the Company in payment of the
purchase price of an Option, (ii) shares of Common Stock tendered by the
Participant or withheld by the Company to satisfy any tax withholding
obligations with respect to any Awards, (iii) shares of Common Stock subject to
a Stock Appreciation Right that are not issued in connection with its share
settlement on exercise thereof, and (iv) shares of Common Stock reacquired by
the Company on the open market or otherwise using cash proceeds from the
exercise of Options.  The maximum grant date fair value of any Award granted to
any Non-Employee Director during any calendar year shall not exceed US$500,000;
provided, that the Committee shall have the authority to provide Awards to a
non-employee director in excess of US$500,000 upon a finding that such
non-employee director has or will provide extraordinary services in such fiscal
year; provided, further, that such non-employee does not participate in such
finding or otherwise in the issuance of such additional Award.

 

(b)          Individual Participant Limitations.  To the extent required by
Section 162(m) of the Code for Awards under the Plan to qualify as
“performance-based compensation,” the following individual Participant
limitations shall only apply after the expiration of the Transition Period:

 

(i)          The maximum number of shares of Common Stock subject to any Award
of Stock Options, or Stock Appreciation Rights which may be granted under the
Plan during any fiscal year of the Company to any Participant shall be 2,500,000
shares (which shall be subject to any further increase or decrease pursuant to
Section 4.2).  The maximum number of shares of Common Stock subject to any Award
of shares of Restricted Stock, or Other Stock-Based Awards for which the grant
of such Award or the lapse of the relevant Restriction Period is subject to the
attainment of Performance Goals in accordance with Section 8.3(a)(ii) which may
be granted under the Plan during any fiscal year of the Company to any
Participant shall be 2,500,000 shares per type of Award (which shall be subject
to any further increase or decrease pursuant to Section 4.2).  If a Tandem Stock
Appreciation Right is granted or a Limited Stock Appreciation Right is granted
in tandem with a Stock Option, it shall apply against the Participant’s
individual share limitations for both Stock Appreciation Rights and Stock
Options.

 

 10 

 

 

(ii)         There are no annual individual share limitations applicable to
Participants on Restricted Stock or Other Stock-Based Awards for which the
grant, vesting or payment (as applicable) of any such Award is not subject to
the attainment of Performance Goals.

 

(iii)        The maximum number of shares of Common Stock subject to any
Performance Award which may be granted under the Plan during any fiscal year of
the Company to any Participant shall be 2,500,000 shares (which shall be subject
to any further increase or decrease pursuant to Section 4.2) with respect to any
fiscal year of the Company.

 

(iv)        The maximum value of a cash payment made under a Performance Award
which may be granted under the Plan with respect to any fiscal year of the
Company to any Participant shall be $5,000,000.

 

(v)         The individual Participant limitations set forth in this Section
4.1(b) (other than Section 4.1(b)(iii)) shall be cumulative; that is, to the
extent that shares of Common Stock for which Awards are permitted to be granted
to a Participant during a fiscal year are not covered by an Award to such
Participant in a fiscal year, the number of shares of Common Stock available for
Awards to such Participant shall automatically increase in the subsequent fiscal
years during the term of the Plan until used.

 

4.2         Changes.

 

(a)          The existence of the Plan and the Awards granted hereunder shall
not affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any amalgamation, merger or consolidation of the Company or any
Affiliate, (iii) any issuance of bonds, debentures, preferred or prior
preference shares ahead of or affecting the Common Stock, (iv) the dissolution
or liquidation of the Company or any Affiliate, (v) any sale or transfer of all
or part of the assets or business of the Company or any Affiliate or (vi) any
other corporate act or proceeding.

 

(b)          Subject to the provisions of Section 11.1:

 

(i)          If the Company at any time subdivides (by any split,
recapitalization or otherwise) the outstanding Common Stock into a greater
number of shares of Common Stock, or combines (by reverse split, consolidation,
combination or otherwise) its outstanding Common Stock into a lesser number of
shares of Common Stock, then the respective exercise prices for outstanding
Awards that provide for a Participant elected exercise and the number of shares
of Common Stock covered by outstanding Awards shall be appropriately adjusted by
the Committee to prevent dilution or enlargement of the rights granted to, or
available for, Participants under the Plan.

 

(ii)         Excepting transactions covered by Section 4.2(b)(i), if the Company
effects any merger, amalgamation, consolidation, statutory exchange, spin-off,
reorganization, sale or transfer of all or substantially all the Company’s
assets or business, or other corporate transaction or event in such a manner
that the Company’s outstanding shares of Common Stock are converted into the
right to receive (or the holders of Common Stock are

 

 11 

 

 

entitled to receive in exchange therefor), either immediately or upon
liquidation of the Company, securities or other property of the Company or other
entity (each, a “Reorganization”), then, subject to the provisions of Section
11.1, (A) the aggregate number or kind of securities that thereafter may be
issued under the Plan, (B) the number or kind of securities or other property
(including cash) to be issued pursuant to Awards granted under the Plan
(including as a result of the assumption of the Plan and the obligations
hereunder by a successor entity, as applicable), or (C) the purchase price
thereof, shall be appropriately adjusted by the Committee to prevent dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan.

 

(iii)        If there shall occur any change in the capital structure of the
Company other than those covered by Section 4.2(b)(i) or 4.2(b)(ii), including
by reason of any extraordinary dividend (whether cash or equity), any
conversion, any adjustment, any issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of equity securities of the
Company, then the Committee may adjust any Award and make such other adjustments
to the Plan to prevent dilution or enlargement of the rights granted to, or
available for, Participants under the Plan.

 

(iv)        Any such adjustment determined by the Committee pursuant to this
Section 4.2(b) shall be final, binding and conclusive on the Company and all
Participants and their respective heirs, executors, administrators, successors
and permitted assigns.  Any adjustment to, or assumption or substitution of, an
Award under this Section 4.2(b) shall be intended to comply with the
requirements of Section 409A of the Code and Treasury Regulation §1.424-1 (and
any amendments thereto), to the extent applicable.  Except as expressly provided
in this Section 4.2 or in the applicable Award Agreement, a Participant shall
have no additional rights under the Plan by reason of any transaction or event
described in this Section 4.2.

 

(v)         Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or this Section 4.2(b) shall be aggregated
until, and eliminated at, the time of exercise or payment by rounding-down for
fractions less than one-half and rounding-up for fractions equal to or greater
than one-half.  No cash settlements shall be required with respect to fractional
shares eliminated by rounding.  Notice of any adjustment shall be given by the
Committee to each Participant whose Award has been adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.

 

4.3           Minimum Purchase Price.  Notwithstanding any provision of the Plan
to the contrary, if authorized but previously unissued shares of Common Stock
are issued under the Plan, such shares shall not be issued for a consideration
that is less than as permitted under applicable law, and being a minimum of the
par value of each share of Common Stock being issued.

 

Article V
ELIGIBILITY

 

5.1           General Eligibility.  All current and prospective Eligible
Individuals are eligible to be granted Awards.  Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the Committee
in its sole discretion.

 

 12 

 

 

5.2         General Requirement.  The vesting and exercise of Awards granted to
a prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.

 

Article VI
STOCK OPTIONS

 

6.1         Options. Stock Options may be granted alone or in addition to other
Awards granted under the Plan.  For the avoidance of doubt, Stock Options
granted hereunder are not intended to qualify as “incentive stock options,” as
defined in Section 422 of the Code.

 

6.2         Grants. The Committee shall have the authority to grant to any
Eligible Employee one or more Stock Options.  The Committee shall have the
authority to grant any Consultant or Non-Employee Director one or more Stock
Options.

 

6.3         Terms of Options.  Options granted under the Plan shall be subject
to the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

 

(a)          Exercise Price.  The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee at the time of
grant, provided that the per share exercise price of a Stock Option shall not be
less than 100% of the Fair Market Value of the Common Stock at the time of
grant.

 

(b)          Stock Option Term.  The term of each Stock Option shall be fixed by
the Committee, provided that no Stock Option shall be exercisable more than 10
years after the date the Option is granted.

 

(c)          Exercisability. Unless otherwise provided by the Committee in
accordance with the provisions of this Section 6.3, Stock Options granted under
the Plan shall be exercisable at such time or times and subject to such terms
and conditions as shall be determined by the Committee at the time of grant.  If
the Committee provides, in its discretion, that any Stock Option is exercisable
subject to certain limitations (including, without limitation, that such Stock
Option is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after the time of grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.

 

(d)          Method of Exercise.  Subject to whatever installment exercise and
waiting period provisions apply under Section 6.3(c), to the extent vested,
Stock Options may be exercised in whole or in part at any time during the Option
term, by giving written notice of exercise to the Company specifying the number
of shares of Common Stock to be purchased.  Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the

 

 13 

 

 

Company an amount equal to the purchase price; or (iii) on such other terms and
conditions as may be acceptable to the Committee (including, without limitation,
with the consent of the Committee, having the Company withhold shares of Common
Stock issuable upon exercise of the Stock Option, or by payment in full or in
part in the form of Common Stock owned by the Participant, based on the Fair
Market Value of the Common Stock on the payment date as determined by the
Committee).  No shares of Common Stock shall be issued until payment therefor,
as provided herein, has been made or provided for.

 

(e)          Non-Transferability of Options.  No Stock Option shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant.  Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that a Stock Option that is otherwise not Transferable pursuant to
this Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as specified by the Committee.  A
Stock Option that is Transferred to a Family Member pursuant to the preceding
sentence (i) may not be subsequently Transferred other than by will or by the
laws of descent and distribution and (ii) remains subject to the terms of the
Plan and the applicable Award Agreement.  Any shares of Common Stock acquired
upon the exercise of a Stock Option by a permissible transferee of a Stock
Option or a permissible transferee pursuant to a Transfer after the exercise of
the Stock Option shall be subject to the terms of the Plan and the applicable
Award Agreement.

 

(f)          Termination by Death or Disability.  Unless otherwise determined by
the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant (or in the case of the Participant’s death, by the legal
representative of the Participant’s estate) at any time within a period of one
(1) year from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options; provided, however, that, in
the event of a Participant’s Termination by reason of Disability, if the
Participant dies within such exercise period, all unexercised Stock Options held
by such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a period of one (1) year from the
date of such death, but in no event beyond the expiration of the stated term of
such Stock Options.

 

(g)          Involuntary Termination Without Cause.  Unless otherwise determined
by the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is by involuntary
termination by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of ninety (90) days from the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options.

 

(h)          Voluntary Resignation.  Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is voluntary (other than a voluntary
termination described in Section 6.3(i)(y) hereof), all Stock Options that are
held by such Participant that are vested and exercisable at the

 

 14 

 

 

time of the Participant’s Termination may be exercised by the Participant at any
time within a period of thirty (30) days from the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options.

 

(i)          Termination for Cause.  Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination (x) is for Cause or (y) is a
voluntary Termination (as provided in Section 6.3(h)) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.

 

(j)          Unvested Stock Options.  Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

 

(k)          Form, Modification, Extension and Renewal of Stock
Options.  Subject to the terms and conditions and within the limitations of the
Plan, Stock Options shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may (i) modify, extend or renew
outstanding Stock Options granted under the Plan (provided that the rights of a
Participant are not reduced without such Participant’s consent and provided
further that such action does not subject the Stock Options to Section 409A of
the Code without the consent of the Participant), and (ii) accept the surrender
of outstanding Stock Options (to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised).  Notwithstanding the foregoing, an
outstanding Option may not be modified to reduce the exercise price thereof, a
new Option may not, at a lower exercise price, be substituted for a surrendered
Option and an outstanding Option for which the exercise price is higher than the
Fair Market Value of such Award may not be cancelled for cash or another Award
(in each case, other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved by the shareholders of the Company.

 

(l)          Limits on Repricing.  An outstanding Option may not be modified to
reduce the exercise price thereof, nor may a new Option at a lower price be
substituted for a surrendered Option (other than adjustments or substitutions in
accordance with Section 4.2 or in connection with a Change in Control), nor may
a new Option be substituted for cash or other Awards to which a Participant is
otherwise entitled, nor may the Committee take any other action with respect to
an Option that would be treated as a repricing under the rules and regulations
of the principal U.S.  national securities exchange on which the Shares are
listed unless such action is approved by the shareholders of the Company.

 

(m)          Deferred Delivery of Common Stock.  The Committee may in its
discretion permit Participants to defer delivery of Common Stock acquired
pursuant to a Participant’s exercise of an Option in accordance with the terms
and conditions established by the Committee in the applicable Award Agreement,
which shall be intended to comply with the requirements of Section 409A of the
Code.

 

 15 

 

 

(n)          Early Exercise.  The Committee may provide that a Stock Option
include a provision whereby the Participant may elect at any time before the
Participant’s Termination to exercise the Stock Option as to any part or all of
the shares of Common Stock subject to the Stock Option prior to the full vesting
of the Stock Option and such shares shall be subject to the provisions of
Article VIII and be treated as Restricted Stock.  Unvested shares of Common
Stock so purchased may be subject to a repurchase option in favor of the Company
or to any other restriction the Committee determines to be appropriate.

 

(o)          Other Terms and Conditions.  The Committee may include a provision
in an Award Agreement providing for the automatic exercise of a Stock Option on
a cashless basis on the last day of the term of such Option if the Participant
has failed to exercise the Stock Option as of such date, with respect to which
the Fair Market Value of the shares of Common Stock underlying the Stock Option
exceeds the exercise price of such Stock Option on the date of expiration of
such Option, subject to Section 14.4.  Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of the Plan,
as the Committee shall deem appropriate.

 

Article VII
STOCK APPRECIATION RIGHTS

 

7.1         Tandem Stock Appreciation Rights.  Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under the Plan (“Tandem Stock Appreciation Rights”). Such
rights may be granted either at or after the time of the grant of such Reference
Stock Option.

 

7.2         Terms and Conditions of Tandem Stock Appreciation Rights.  Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:

 

(a)          Exercise Price.  The exercise price per share of Common Stock
subject to a Tandem Stock Appreciation Right shall be determined by the
Committee at the time of grant, provided that the per share exercise price of a
Tandem Stock Appreciation Right shall not be less than 100% of the Fair Market
Value of the Common Stock at the time of grant.

 

(b)          Term. A Tandem Stock Appreciation Right or applicable portion
thereof granted with respect to a Reference Stock Option shall terminate and no
longer be exercisable upon the termination or exercise of the Reference Stock
Option, except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until, and then only to the extent that the exercise
or termination of the Reference Stock Option causes, the number of shares
covered by the Tandem Stock Appreciation Right to exceed the number of shares
remaining available and unexercised under the Reference Stock Option.

 

(c)          Exercisability. Tandem Stock Appreciation Rights shall be
exercisable only at such time or times and to the extent that the Reference
Stock Options to which they relate

 

 16 

 

 

shall be exercisable in accordance with the provisions of Article VI, and shall
be subject to the provisions of Section 6.3(c).

 

(d)          Method of Exercise.  A Tandem Stock Appreciation Right may be
exercised by the Participant by surrendering the applicable portion of the
Reference Stock Option.  Upon such exercise and surrender, the Participant shall
be entitled to receive an amount determined in the manner prescribed in this
Section 7.2.  Stock Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent that the related Tandem Stock
Appreciation Rights have been exercised.

 

(e)          Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement multiplied by the number of shares of Common Stock in respect
of which the Tandem Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.

 

(f)          Deemed Exercise of Reference Stock Option.  Upon the exercise of a
Tandem Stock Appreciation Right, the Reference Stock Option or part thereof to
which such Stock Appreciation Right is related shall be deemed to have been
exercised for the purpose of the limitation set forth in Article IV of the Plan
on the number of shares of Common Stock to be issued under the Plan.

 

(g)          Non-Transferability. Tandem Stock Appreciation Rights shall be
Transferable only when and to the extent that the underlying Stock Option would
be Transferable under Section 6.3(e) of the Plan.

 

(h)          Limits on Repricing.  No Tandem Stock Appreciation Right may be
modified to reduce the exercise price thereof nor may a new Tandem Stock
Appreciate Right at a lower price be substituted for a surrendered Non-Tandem
Stock Appreciation Right (other than adjustments or substitutions in accordance
with Section 4.2 or in connection with a Change in Control), nor may a new
Tandem Stock Appreciation Right be substituted for cash or other Awards to which
a Participant is otherwise entitled, nor may the Committee take any other action
with respect to a Tandem Stock Appreciation Right that would be treated as a
repricing under the rules and regulations of the principal U.S.  national
securities exchange on which the Shares are listed unless such action is
approved by the shareholders of the Company.

 

7.3         Non-Tandem Stock Appreciation Rights.  Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Options granted under
the Plan.

 

7.4         Terms and Conditions of Non-Tandem Stock Appreciation
Rights.  Non-Tandem Stock Appreciation Rights granted hereunder shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, and the following:

 

(a)          Exercise Price.  The exercise price per share of Common Stock
subject to a Non-Tandem Stock Appreciation Right shall be determined by the
Committee at the time of grant,

 

 17 

 

 

provided that the per share exercise price of a Non-Tandem Stock Appreciation
Right shall not be less than 100% of the Fair Market Value of the Common Stock
at the time of grant.

 

(b)          Term. The term of each Non-Tandem Stock Appreciation Right shall be
fixed by the Committee, but shall not be greater than 10 years after the date
the right is granted.

 

(c)          Exercisability. Unless otherwise provided by the Committee in
accordance with the provisions of this Section 7.4, Non-Tandem Stock
Appreciation Rights granted under the Plan shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant.  If the Committee provides, in its discretion,
that any such right is exercisable subject to certain limitations (including,
without limitation, that it is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.

 

(d)          Method of Exercise.  Subject to whatever installment exercise and
waiting period provisions apply under Section 7.4(c), Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award Agreement, by giving written notice of
exercise to the Company specifying the number of Non-Tandem Stock Appreciation
Rights to be exercised.

 

(e)          Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right
a Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion) equal in value to the excess of the Fair Market Value of
one share of Common Stock on the date that the right is exercised over the Fair
Market Value of one share of Common Stock on the date that the right was awarded
to the Participant.

 

(f)          Termination. Unless otherwise determined by the Committee at grant
or, if no rights of the Participant are reduced, thereafter, subject to the
provisions of the applicable Award Agreement and the Plan, upon a Participant’s
Termination for any reason, Non-Tandem Stock Appreciation Rights will remain
exercisable following a Participant’s Termination on the same basis as Stock
Options would be exercisable following a Participant’s Termination in accordance
with the provisions of Sections 6.3(f) through 6.3(j).

 

(g)          Non-Transferability. No Non-Tandem Stock Appreciation Rights shall
be Transferable by the Participant other than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.

 

(h)          Limits on Repricing. No Non-Tandem Stock Appreciation Right may be
modified to reduce the exercise price thereof nor may a new Non-Tandem Stock
Appreciation Right at a lower price be substituted for a surrendered Non-Tandem
Stock Appreciation Right (other than adjustments or substitutions in accordance
with Section 4.2 or in connection with a Change in Control), nor may a new
Non-Tandem Stock Appreciation Right be substituted for cash or other Awards to
which a Participant is otherwise entitled, nor may the Committee take

 

 18 

 

 

any other action with respect to a Non-Tandem Stock Appreciation Right that
would be treated as a repricing under the rules and regulations of the principal
U.S.  national securities exchange on which the shares of Common Stock are
listed unless such action is approved by the shareholders of the Company.

 

7.5           Limited Stock Appreciation Rights.  The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation
Right.  Limited Stock Appreciation Rights may be exercised only upon the
occurrence of a Change in Control or such other event as the Committee may, in
its sole discretion, designate at the time of grant or thereafter.  Upon the
exercise of Limited Stock Appreciation Rights, except as otherwise provided in
an Award Agreement, the Participant shall receive in cash and/or Common Stock,
as determined by the Committee, an amount equal to the amount (i) set forth in
Section 7.2(e) with respect to Tandem Stock Appreciation Rights, or (ii) set
forth in Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights.

 

7.6           Other Terms and Conditions.  The Committee may include a provision
in an Award Agreement providing for the automatic exercise of a Stock
Appreciation Right on a cashless basis on the last day of the term of such Stock
Appreciation Right if the Participant has failed to exercise the Stock
Appreciation Right as of such date, with respect to which the Fair Market Value
of the shares of Common Stock underlying the Stock Appreciation Right exceeds
the exercise price of such Stock Appreciation Right on the date of expiration of
such Stock Appreciation Right, subject to Section 14.4.  Stock Appreciation
Rights may contain such other provisions, which shall not be inconsistent with
any of the terms of the Plan, as the Committee shall deem appropriate.

 

Article VIII
RESTRICTED STOCK

 

8.1           Awards of Restricted Stock.  Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan.  The
Committee shall determine the Eligible Individuals, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.

 

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factors as the Committee may determine in its sole discretion,
including to comply with the requirements of Section 162(m) of the Code.

 

8.2           Awards and Certificates.  Eligible Individuals selected to receive
Restricted Stock shall not have any right with respect to such Award, unless and
until such Participant has delivered a fully executed copy of the agreement
evidencing the Award to the Company, to the extent required by the Committee,
and has otherwise complied with the applicable terms and conditions of such
Award.  Further, such Award shall be subject to the following conditions:

 

 19 

 

 

(a)          Purchase Price.  The purchase price of Restricted Stock shall be
fixed by the Committee.  Subject to Section 4.3, the purchase price for shares
of Restricted Stock may be zero to the extent permitted by applicable law, and,
to the extent not so permitted, such purchase price may not be less than par
value.

 

(b)          Acceptance. Awards of Restricted Stock must be accepted within a
period of 60 days (or such shorter period as the Committee may specify at grant)
after the grant date, by executing a Restricted Stock agreement and by paying
whatever price (if any) the Committee has designated thereunder.

 

(c)          Legend. Each Participant receiving Restricted Stock shall be issued
a share certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the common shares represented hereby are subject to the
terms and conditions (including forfeiture) of the Travelport Worldwide Limited
(the “Company”) Amended and Restated 2014 Omnibus Incentive Plan (the “Plan”)
and an Agreement entered into between the registered owner and the Company dated
__________.  Copies of such Plan and Agreement are on file at the principal
office of the Company.”

 

(d)          Custody. If share certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any share certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed share transfer form or
other instruments of assignment (including a power of attorney), each endorsed
in blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock Award in the event that such Award is
forfeited in whole or part.

 

8.3         Restrictions and Conditions.  The shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:

 

(a)          Restriction Period.  (i) The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock Award Agreement and such
agreement shall set forth a vesting schedule and any event that would accelerate
vesting of the shares of Restricted Stock.  Within these limits, based on
service, attainment of Performance Goals pursuant to Section 8.3(a)(ii) and/or
such other factors or criteria as the Committee may determine in its sole
discretion, the Committee may condition the grant or provide for the lapse of
such restrictions in installments in whole or in part,

 

 20 

 

 

or may accelerate the vesting of all or any part of any Restricted Stock Award
and/or waive the deferral limitations for all or any part of any Restricted
Stock Award.

 

(ii)         If the grant of shares of Restricted Stock or the lapse of
restrictions is based on the attainment of Performance Goals, the Committee
shall establish the objective Performance Goals and the applicable vesting
percentage of the Restricted Stock applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable fiscal year or
at such later date as otherwise determined by the Committee and while the
outcome of the Performance Goals are substantially uncertain.  Such Performance
Goals may incorporate provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or
circumstances.  With regards to a Restricted Stock Award that is intended to
comply with Section 162(m) of the Code, to the extent that any such provision
would create impermissible discretion under Section 162(m) of the Code or
otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect.

 

(b)          Rights as a Shareholder.  Except as provided in Section 8.3(a) and
this Section 8.3(b) or as otherwise determined by the Committee in an Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock of the Company,
including, without limitation, the right to receive dividends, the right to vote
such shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares.  The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

 

(c)          Termination. Unless otherwise determined by the Committee at grant
or, if no rights of the Participant are reduced, thereafter, subject to the
applicable provisions of the Award Agreement and the Plan, upon a Participant’s
Termination for any reason during the relevant Restriction Period, all
Restricted Stock still subject to restriction will be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.

 

(d)          Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant.  All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.

 

Article IX
PERFORMANCE AWARDS

 

9.1         Performance Awards.  The Committee may grant a Performance Award to
a Participant payable upon the attainment of specific Performance Goals.  The
Committee may grant Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, as well as
Performance Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.  If the Performance Award is
payable in shares of Restricted Stock, such shares shall be transferable to the
Participant only upon attainment of the relevant Performance Goal in accordance
with Article VIII.  If the

 

 21 

 

 

Performance Award is payable in cash, it may be paid upon the attainment of the
relevant Performance Goals either in cash or in shares of Restricted Stock
(based on the then current Fair Market Value of such shares), as determined by
the Committee, in its sole and absolute discretion. Each Performance Award shall
be evidenced by an Award Agreement in such form that is not inconsistent with
the Plan and that the Committee may from time to time approve.  With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall condition
the right to payment of any Performance Award upon the attainment of objective
Performance Goals established pursuant to Section 9.2(c).

 

9.2         Terms and Conditions.  Performance Awards awarded pursuant to this
Article IX shall be subject to the following terms and conditions:

 

(a)          Earning of Performance Award.  At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals are achieved and the percentage of each Performance Award that
has been earned.

 

(b)          Non-Transferability. Subject to the applicable provisions of the
Award Agreement and the Plan, Performance Awards may not be Transferred during
the Performance Period.

 

(c)          Objective Performance Goals, Formulae or Standards.  With respect
to Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain.  Such Performance Goals
may incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.  To the extent
that any such provision would create impermissible discretion under Section
162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect, with respect to Performance Awards
that are intended to qualify as “performance-based compensation” under Section
162(m) of the Code.

 

(d)          Dividends. Unless otherwise determined by the Committee at the time
of grant, amounts equal to dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Award
will not be paid to the Participant.

 

(e)          Payment. Following the Committee’s determination in accordance with
Section 9.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards.  Notwithstanding the foregoing, the Committee may, in its
sole discretion, award an amount less than the earned Performance Awards

 

 22 

 

 

and/or subject the payment of all or part of any Performance Award to additional
vesting, forfeiture and deferral conditions as it deems appropriate.

 

(f)          Termination. Subject to the applicable provisions of the Award
Agreement and the Plan, upon a Participant’s Termination for any reason during
the Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.

 

(g)          Accelerated Vesting.  Based on service, performance and/or such
other factors or criteria, if any, as the Committee may determine, the Committee
may, at or after grant, accelerate the vesting of all or any part of any
Performance Award.

 

Article X
OTHER STOCK-BASED AND CASH-BASED AWARDS

 

10.1       Other Stock-Based Awards.  The Committee is authorized to grant to
Eligible Individuals Other Stock-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, including but not limited to, shares of Common Stock awarded
purely as a bonus and not subject to restrictions or conditions, shares of
Common Stock in payment of the amounts due under an incentive or performance
plan sponsored or maintained by the Company or an Affiliate, share equivalent
units, restricted share units, and Awards valued by reference to book value of
shares of Common Stock.  Other Stock-Based Awards may be granted either alone or
in addition to or in tandem with other Awards granted under the Plan.

 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards.  The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion; provided that to the extent that such Other
Stock-Based Awards are intended to comply with Section 162(m) of the Code, the
Committee shall establish the objective Performance Goals for the grant or
vesting of such Other Stock-Based Awards based on a Performance Period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable Performance Period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain.  Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.  To the extent
that any such provision would create impermissible discretion under Section
162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force

 

 23 

 

 

or effect, with respect to Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 

10.2       Terms and Conditions.  Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:

 

(a)          Non-Transferability. Subject to the applicable provisions of the
Award Agreement and the Plan, shares of Common Stock subject to Awards made
under this Article X may not be Transferred prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

 

(b)          Dividends. Unless otherwise determined by the Committee at the time
of Award, subject to the provisions of the Award Agreement and the Plan, the
recipient of an Award under this Article X shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents in respect
of the number of shares of Common Stock covered by the Award.

 

(c)          Vesting. Any Award under this Article X and any Common Stock
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award Agreement, as determined by the Committee, in its sole discretion.

 

(d)          Price. Common Stock issued on a bonus basis under this Article X
may be issued for no cash consideration.  Common Stock purchased pursuant to a
purchase right awarded under this Article X shall be priced, as determined by
the Committee in its sole discretion.

 

10.3       Other Cash-Based Awards.  The Committee may from time to time grant
Other Cash-Based Awards to Eligible Individuals in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law, as it shall
determine in its sole discretion.  Other Cash-Based Awards may be granted
subject to the satisfaction of vesting conditions or may be awarded purely as a
bonus and not subject to restrictions or conditions, and if subject to vesting
conditions, the Committee may accelerate the vesting of such Awards at any time
in its sole discretion.  The grant of an Other Cash-Based Award shall not
require a segregation of any of the Company’s assets for satisfaction of the
Company’s payment obligation thereunder.

 

Article XI
CHANGE IN CONTROL PROVISIONS

 

11.1       Benefits. In the event of a Change in Control of the Company (as
defined below), and except as otherwise provided by the Committee in an Award
Agreement, a Participant’s unvested Awards shall only vest automatically upon a
termination without Cause or, if provided in the applicable Award Agreement, for
Constructive Termination (as defined in the applicable Award Agreement), in each
case, that occurs during the 24-month period following such Change in
Control.  A Participant’s Awards shall otherwise be treated in accordance with
one or more of the following methods as determined by the Committee:

 

(a)          Awards, whether or not then vested, shall be continued, assumed, or
have new rights substituted therefor, as determined by the Committee in a manner
consistent with the requirements of Section 409A of the Code, and restrictions
to which shares of Restricted Stock or

 

 24 

 

 

any other Award granted prior to the Change in Control are subject shall not
lapse upon a Change in Control and the Restricted Stock or other Award shall,
where appropriate in the sole discretion of the Committee, receive the same
distribution as other Common Stock on such terms as determined by the Committee;
provided that the Committee may decide to award additional Restricted Stock or
other Awards in lieu of any cash distribution.

 

(b)          The Committee, in its sole discretion, may provide for the purchase
of any Awards by the Company or an Affiliate for an amount of cash equal to the
excess (if any) of the Change in Control Price (as defined below) of the shares
of Common Stock covered by such Awards, over the aggregate exercise price of
such Awards.  For purposes hereof, “Change in Control Price” shall mean the
highest price per share of Common Stock paid in any transaction related to a
Change in Control of the Company.

 

(c)          The Committee may, in its sole discretion, terminate all
outstanding and unexercised Stock Options, Stock Appreciation Rights, or any
Other Stock-Based Award that provides for a Participant elected exercise,
effective as of the date of the Change in Control, by delivering notice of
termination to each Participant at least twenty (20) days prior to the date of
consummation of the Change in Control, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Change in Control, each such Participant shall have the right to exercise in
full all of such Participant’s Awards that are then outstanding (without regard
to any limitations on exercisability otherwise contained in the Award
Agreements), but any such exercise shall be contingent on the occurrence of the
Change in Control, and, provided that, if the Change in Control does not take
place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void.

 

(d)          Notwithstanding any other provision herein to the contrary, the
Committee may, in its sole discretion, provide for accelerated vesting or lapse
of restrictions, of an Award at any time.

 

11.2       Change in Control.  Unless otherwise determined by the Committee in
the applicable Award Agreement or other written agreement with a Participant
approved by the Committee, a “Change in Control” shall be deemed to occur if:

 

(a)          Any “person” (as that term is used in Sections 13 and 14(d)(2) of
the Exchange Act or any successors thereto) becomes the “beneficial owner” (as
that term is used in Section 13(d) of the Exchange Act or any successor
thereto), directly or indirectly, of 50% or more of the Company’s share capital
entitled to vote in the election of directors, excluding any “person” who
becomes a “beneficial owner” in connection with a Business Combination (as
defined in paragraph (c) below) which does not constitute a Change in Control
under said paragraph (c);

 

(b)          during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section 11.2 or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such

 

 25 

 

 

term is used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;

 

(c)          consummation of a reorganization, amalgamation, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of outstanding voting securities of
the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or

 

(d)          a complete liquidation or dissolution of the Company or the
consummation of a sale or disposition by the Company of all or substantially all
of the Company’s assets other than the sale or disposition of all or
substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the outstanding voting securities of the Company at the time of the
sale.

 

Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

 

11.3       Initial Public Offering not a Change in Control.  Notwithstanding the
foregoing, for purposes of the Plan, the occurrence of the Registration Date or
any change in the composition of the Board within one year following the
Registration Date shall not be considered a Change in Control.

 

Article XII
TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIV or Section
409A of the Code), or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to

 

 26 

 

 

such amendment, suspension or termination, may not be impaired without the
consent of such Participant and, provided further, that without the approval of
the holders of the Company’s Common Stock entitled to vote in accordance with
applicable law, no amendment may be made that would (i) increase the aggregate
number of shares of Common Stock that may be issued under the Plan (except by
operation of Section 4.2); (ii) increase the maximum individual Participant
limitations for a fiscal year under Section 4.1(b) (except by operation of
Section 4.2); (iii) change the classification of individuals eligible to receive
Awards under the Plan; (iv) decrease the minimum option price of any Stock
Option or Stock Appreciation Right; (v) extend the maximum option period under
Section 6.3; (vi) alter the Performance Goals for Restricted Stock, Performance
Awards or Other Stock-Based Awards as set forth in Exhibit A hereto; (vii) award
any Stock Option or Stock Appreciation Right in replacement of a canceled Stock
Option or Stock Appreciation Right with a higher exercise price than the
replacement award; or (viii) require shareholder approval in order for the Plan
to continue to comply with the applicable provisions of Section 162(m) of the
Code.  In no event may the Plan be amended without the approval of the
shareholders of the Company in accordance with the applicable laws of the State
of Georgia to increase the aggregate number of shares of Common Stock that may
be issued under the Plan, decrease the minimum exercise price of any Award, or
to make any other amendment that would require shareholder approval under
Financial Industry Regulatory Authority (FINRA) rules and regulations or the
rules of any exchange or system on which the Company’s securities are listed or
traded at the request of the Company.  Notwithstanding anything herein to the
contrary, the Board may amend the Plan or any Award Agreement at any time
without a Participant’s consent to comply with applicable law including
Section 409A of the Code.  The Committee may amend the terms of any Award
theretofore granted, prospectively or retroactively, but, subject to Article IV
or as otherwise specifically provided herein, no such amendment or other action
by the Committee shall impair the rights of any holder without the holder’s
consent.

 

Article XIII
UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.

 

Article XIV
GENERAL PROVISIONS

 

14.1         Legend. The Committee may require each person receiving shares of
Common Stock pursuant to a Stock Option or other Award under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof.  In addition to any
legend required by the Plan, the certificates for such shares may include any
legend that the Committee deems appropriate to reflect any restrictions on
Transfer.  All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed or any national securities exchange system

 

 27 

 

 

upon whose system the Common Stock is then quoted, any applicable federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

14.2       Other Plans.  Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

14.3       No Right to Employment/Directorship/Consultancy.  Neither the Plan
nor the grant of any Option or other Award hereunder shall give any Participant
or other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall there be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate such employment, consultancy or
directorship at any time.

 

14.4       Withholding of Taxes.  The Company shall have the right to deduct
from any payment to be made pursuant to the Plan, or to otherwise require, prior
to the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld.  Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Section
83(b) of the Code, a Participant shall pay all required withholding to the
Company.  Any minimum statutorily required withholding obligation with regard to
any Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned.  Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.

 

14.5       No Assignment of Benefits.  No Award or other benefit payable under
the Plan shall, except as otherwise specifically provided by law or permitted by
the Committee, be Transferable in any manner, and any attempt to Transfer any
such benefit shall be void, and any such benefit shall not in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

 

14.6       Listing and Other Conditions.

 

(a)          Unless otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issuance of shares of Common Stock pursuant
to an Award shall be conditioned upon such shares being listed on such exchange
or system.  The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

(b)          If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Option or other
Award is or may in the

 

 28 

 

 

circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise, with respect to shares of Common Stock or
Awards, and the right to exercise any Option or other Award shall be suspended
until, in the opinion of said counsel, such sale or delivery shall be lawful or
will not result in the imposition of excise taxes on the Company.

 

(c)          Upon termination of any period of suspension under this Section
14.6, any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

 

(d)          A Participant shall be required to supply the Company with
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.7       Shareholders Agreement and Other Requirements.  Notwithstanding
anything herein to the contrary, as a condition to the receipt of shares of
Common Stock pursuant to an Award under the Plan, to the extent required by the
Committee, the Participant shall execute and deliver a shareholder’s agreement
or such other documentation that shall set forth certain restrictions on
transferability of the shares of Common Stock acquired upon exercise or
purchase, and such other terms as the Board or Committee shall from time to time
establish.  Such shareholder’s agreement or other documentation shall apply to
the Common Stock acquired under the Plan and covered by such shareholder’s
agreement or other documentation.  The Company may require, as a condition of
exercise, the Participant to become a party to any other existing shareholder
agreement (or other agreement).

 

14.8       Governing Law.  The Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Georgia (regardless of the law that might otherwise govern under applicable
Georgia principles of conflict of laws).

 

14.9       Consent to Jurisdiction.  Any suit, action or proceeding with respect
to the Plan or any Award Agreement, or any judgment entered by any court of
competent jurisdiction in respect of any thereof, shall be resolved only in the
federal court located in Atlanta, Georgia or, if required, the appropriate
Georgia state court or superior court and the appellate courts having
jurisdiction of appeals in such courts.  In that context, and without limiting
the generality of the foregoing, the Company and each Participant shall
irrevocably and unconditionally (a) submit in any proceeding relating to the
Plan or any Award Agreement, or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the federal court located in Atlanta, Georgia, the appropriate Georgia state
court or

 

 29 

 

 

superior court, and appellate courts having jurisdiction of appeals from any of
the foregoing, and agree that all claims in respect of any such Proceeding shall
be heard and determined in such federal court located in Atlanta, Georgia, or,
if required, in such Georgia state court or superior court, (b) consent that any
such Proceeding may and shall be brought in such courts and waives any objection
that the Company and each Participant may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agree not to plead or claim the same,
(c) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (D) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the state of Georgia.

 

14.10    Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

 

14.11    Other Benefits.  No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

 

14.12    Costs. The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
Awards hereunder.

 

14.13    No Right to Same Benefits.  The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

 

14.14    Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

 

14.15    Section 16(b) of the Exchange Act.  All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3.  The Committee

 

 30 

 

 

may establish and adopt written administrative guidelines, designed to
facilitate compliance with Section 16(b) of the Exchange Act, as it may deem
necessary or proper for the administration and operation of the Plan and the
transaction of business thereunder.

 

14.16    Section 409A of the Code.  The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.  To the extent that
any Award is subject to Section 409A of the Code, it shall be paid in a manner
that will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto.  Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void.  The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the
Company.  Notwithstanding any contrary provision in the Plan or Award Agreement,
any payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of such employee’s separation from service (other than a payment that is
not subject to Section 409A of the Code) shall be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period.

 

14.17    Successor and Assigns.  The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

 

14.18    Severability of Provisions.  If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

14.19    Payments to Minors, Etc.  Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

 

14.20    Lock-Up Agreement.  As a condition to the grant of an Award, if
requested by the Company and the lead underwriter of any public offering of the
Common Stock (the “Lead Underwriter”), a Participant shall irrevocably agree not
to sell, contract to sell, grant any option to purchase, transfer the economic
risk of ownership in, make any short sale of, pledge or otherwise transfer or
dispose of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire

 

 31 

 

 

Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during such period of time following
the effective date of a registration statement of the Company filed under the
Securities Act that the Lead Underwriter shall specify (the “Lock-Up
Period”).  The Participant shall further agree to sign such documents as may be
requested by the Lead Underwriter to effect the foregoing and agree that the
Company may impose stop-transfer instructions with respect to Common Stock
acquired pursuant to an Award until the end of such Lock-Up Period.

 

14.21     Headings and Captions.  The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

14.22     Company Recoupment of Awards.  A Participant’s rights with respect to
any Award hereunder shall in all events be subject to (i) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with a Participant, or (ii) any right or obligation that the Company
may have regarding the clawback of “incentive-based compensation” under Section
10D of the Exchange Act and any applicable rules and regulations promulgated
thereunder from time to time by the U.S.  Securities and Exchange Commission.

 

Article XV
EFFECTIVE DATE OF PLAN

 

The Plan is effective on June 8, 2016.

 

Article XVI
TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of shareholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based compensation”
under Section 162(m) of the Code shall be granted on or after the fifth
anniversary of the shareholder approval of the Plan unless the Performance Goals
are re-approved (or other designated Performance Goals are approved) by the
shareholders no later than the first shareholder meeting that occurs in the
fifth year following the year in which shareholders approve the Performance
Goals.

 

Article XVII
NAME OF PLAN

 

The Plan shall be known as the “Travelport Worldwide Limited Amended and
Restated 2014 Omnibus Incentive Plan.”

 

 32 

 

 

EXHIBIT A

 

PERFORMANCE GOALS

 

Performance goals established for purposes of Awards intended to be
“performance-based compensation” under Section 162(m) of the Code shall be based
on the attainment of certain target levels of, or a specified increase or
decrease (as applicable) in one or more of the following performance goals:

 

·earnings per share;

·operating income;

·gross income;

·net income (before or after taxes);

·cash flow;

·gross profit;

·gross profit return on investment;

·gross margin return on investment;

·gross margin;

·operating margin;

·working capital;

·earnings before interest and taxes;

·earnings before interest, tax, depreciation and amortization;

·return on equity;

·return on assets;

·return on capital;

·return on invested capital;

·net revenues;

·gross revenues;

·revenue growth;

·annual recurring revenues;

·recurring revenues;

·license revenues;

·sales or market share;

·total shareholder return;

·economic value added;

·specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion;

·the fair market value of a share of Common Stock;

·the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends;

·reduction in operating expenses; or

 

 A-1 

 

 

·any other individual or corporate performance measure selected by the
Committee.

 

The Committee may, in its sole discretion, also exclude, or adjust to reflect,
the impact of an event or occurrence that the Committee determines should be
appropriately excluded or adjusted, including:

 

(a)          restructurings, discontinued operations, extraordinary items or
events, and other unusual or non-recurring charges as described in Accounting
Standards Codification 225-20, “Extraordinary and Unusual Items,” and/or
management’s discussion and analysis of financial condition and results of
operations appearing or incorporated by reference in the Company’s Form 10-K for
the applicable year;

 

(b)          an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management; or

 

(c)          a change in tax law or accounting standards required by generally
accepted accounting principles.

 

Performance goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion. For the avoidance
of doubt, Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code may be based on the performance
goals set forth herein or on such other performance goals as determined by the
Committee in its sole discretion.

 

In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations.  With respect to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for shareholder approval), the Committee may also:

 

(a) designate additional business criteria on which the performance goals may be
based; or

 

(b) adjust, modify or amend the aforementioned business criteria.

 

 A-2 

